I concur in the conclusion reached by WALKER, J. I do not think it is necessary for us to show any conflict with a previous ruling of this court in order to quash the record of a court of appeals.
Where this court quashes the judgment of a court of appeals on account of conflict with our latest ruling, the court of appeals has jurisdiction of the case. We quash the record only because it exceeds its jurisdiction by failing to follow our latest ruling. And where a court of appeals acts in a matter over which it has no jurisdiction whatever, or attempts to function in a case over which it has no right to proceed, then the superintending control of this court authorizes us to quash the record for the reason that the court is entirely without jurisdiction of the cause.
In this case there was no jurisdiction in the court to proceed, because there was no properly constituted court. The want of jurisdiction to entertain the case appears on the face of the record, and for that reason no conflict was necessary, and the record should be quashed. Ragland, J., concurs in these views.